UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): November 2, 2010 REHABCARE GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 001-14655 51-0265872 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation) Identification No.) 7733 Forsyth Boulevard Suite 2300 St. Louis, Missouri (Address of principal executive offices) (Zip Code) (800) 677-1238 (Company’s telephone number, including area code) Not applicable (Former name or former address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under theExchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under theExchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition The information in Exhibit 99.1 is incorporated herein by reference. Item 7.01 Regulation FD Disclosure The information in Exhibit 99.2 is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits (d) Exhibits The following exhibits are furnished pursuant to Item 2.02, 7.01 and 9.01 hereof and should not be deemed to be “filed” under the Securities Exchange Act of 1934: Press release dated November 2, 2010, announcing our third quarter revenues and results of operations. The script for a conference call held by the registrant on November 3, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: November 3, 2010 REHABCARE GROUP, INC. By: /s/ Jay W. Shreiner Jay W. Shreiner Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press release dated November 2, 2010, announcing our third quarter revenues and results of operations. The script for a conference call held by the registrant on November 3, 2010
